DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 and 03/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claim 1 line 3 has the limitation a fastening element which is a double inclusion of the fastening element of line 2, claims 2-20 are objected to due to dependency of claim 1 and therefore having the same limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,6,12,14,15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barber (U.S. 2003/0183670).
In regards to claim 1. Barber discloses a setting tool (fig. 1) for driving fastening elements (31) into a substrate (33) comprising a holder (29) for holding a fastening element (31); a drive-in element (27) for transferring the fastening element held in the holder into the substrate along a setting axis (vertical axis of drive-in element 27); and, a drive (at least elements , 14, 17, 18, 23, and 25) for driving the drive-in element toward the fastening element along the setting axis, wherein the drive comprises an electrical capacitor (17), which is arranged on the setting axis or around the setting axis (illustrated in at least fig. 1 the capacitor is around the setting axis, around is being interpreted to mean near).
In regards to claim 2. Barber discloses The setting tool as claimed in claim 1, Barber further discloses wherein the capacitor is arranged in relation to the drive-in element axially offset with respect to the setting axis (illustrated in at least fig. 1 the drive -in element 27 wherein the top of capacitor 17 is located more vertical along the driving axis relative to the drive-in element as illustrated in fig. 1 as such the capacitor is located axially upward from the drive-in element) and radially overlapping with the drive-in element (illustrated in at least fig. 1 the capacitor is located radially outward from the drive-in element 27 with respect to the setting axis) (as such the capacitor is located axially vertical and radially outward from the driving axis).
In regards to claim 3. Barber discloses The setting tool as claimed in claim 2, Barber further discloses wherein, in a direction of the setting axis, the holder is arranged in front of the drive-in element and the capacitor is arranged behind the drive-in element (in the vertical direction the holder 31 is below the drive-in element 27 and a portion of the capacitor is located above the drive-in element 27 illustrated in at least fig. 1).
In regards to claim 4. Barber discloses The setting tool as claimed in claim 1, Barber further discloses wherein the capacitor is arranged around the drive-in element (illustrated in at least fig. 1, around is interpreted as near as such the capacitor is arranged near the drive-in element as illustrated in at least fig. 1).
In regards to claim 6. Barber discloses The setting tool as claimed in claim 1, Barber further discloses wherein the capacitor comprises electrodes which are arranged on a carrier film wound around a winding axis (see at least paragraph 44, and 45).
In regards to claim 12. Barber discloses The setting tool as claimed in claim 1, Barber further discloses wherein the drive comprises at least one electrical line leading away from the capacitor (19, 20, 15, 16), which is electrically connected to an electrode of the capacitor at an end face of the capacitor that faces the holder (illustrated in at least fig. 1).
In regards to claim 14. Barber discloses The setting tool as claimed in claim 1, Barber further discloses wherein the drive has a squirrel-cage rotor (piston 25 acts as the drive having an excitation coil 18a this is equivalent structure to the claimed squirrel-cage rotor, since the “rotor of the instant application does not rotate and is simply a piston with coil similar to that of the prior art) arranged on the drive-in element and an excitation coil (18a), wherein current flows through the capacitor during discharge of the capacitor and the excitation coil generates a magnetic field that accelerates the drive-in element toward the fastening element (see at least paragraphs 47).
In regards to claim 15. Barber discloses The setting tool of claim 1, Barber further discloses comprising a hand-held setting tool (see at least fig. 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber (U.S. 2003/0183670).
In regards to claim 13.  Barber discloses The setting tool as claimed in claim 1, Barber does not  disclose wherein the capacitor has an internal resistance of less than 8 mohms.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select any appropriate capacitor with an appropriate internal resistance for the desired application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, paragraph 14, 19, applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 19. Barber discloses The setting tool as claimed in claim 6, Barber does not disclose wherein an extent of the capacitor in a direction of the winding axis is at most 1.2 times as great as an extent of the capacitor perpendicularly to the winding axis.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select any appropriate size and shape capacitor, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, paragraph 10, applicant has not disclosed any criticality for the claimed limitations.
In regards to claim 20. Barber discloses The setting tool as claimed in claim 6, Barber does not disclose wherein an extent of the capacitor in a direction of the winding axis is at most as great as an extent of the capacitor perpendicularly to the winding axis.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select any appropriate size and shape capacitor, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in the instant application, paragraph 10, applicant has not disclosed any criticality for the claimed limitations.
Allowable Subject Matter
Claims 5, 7-11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/
Examiner, Art Unit 3731                                                                                                                                                                                                        

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731